Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/20/22 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al. (US 2019/0019032) view of Bostick et al. (US 2016/0284125) hereinafter Bostick 4125 in view of Antonopoulos (US 2012/0135793).
Regarding claim 1, Bostick et al. (hereinafter Bostick) discloses a computer-implemented method comprising:
receiving, by one or more computer processors, at an virtual reality (VR) device utilized by a user (Bostick, Fig. 4B illustrates a vr device utilized by a user), visual information corresponding to an area the user traverses (Bostick, [0067], “The cameras 214 may be used to obtain image data that may also identify objects/obstructions surrounding the virtual wearable computing device 210 (and correspondingly a user wearing the virtual wearable computing device 210)”. In addition, in paragraph [0090], “FIG. 8 shows a representation of a virtual world presented within a display 800 of the virtual wearable computing device 210 in relation to the physical world”. Fig. 8 illustrates receiving visual information corresponding to an area the user traverses);
identifying, by one or more computer processors, one or more hazards within the area (Bostick, [0086], “detect the presence of objects/obstructions from the image and sensor data, and monitor the proximity to the objects”. Fig. 1 illustrates processing unit);
determining, by one or more computer processors, a path through the area that the user may traverse to avoid the one or more identified hazards (Bostick, [0090], “real-life physical objects (such as couches, lamps, tables, etc.) may be represented in a virtual world as fires or other types of virtual obstacles that the user would attempt to avoid. In this way, the user avoids collision with real-life physical objects while engaged in a virtual application”. The user avoids collision with real-life physical objects while engaged in a virtual application is considered a path through the area that the user may traverse to avoid the one or more identified hazards);
generating, by one or more computer processors, a plurality of virtual elements, wherein the plurality of virtual elements includes at least a first element indicating a path (Bostick, [0089], “modify the virtual content in a way such that the user's movements, travel path, and/or other actions do not cause a collision with surrounding obstructions”. As can be seen in Fig. 8, virtual objects are considered a plurality of virtual elements, which indicating a path for the user to travel to avoids collision with real-life physical objects); and
displaying, by one or more computer processors, the visual information corresponding to the area to include the plurality of virtual elements (Bostick, [0090], “FIG. 8 shows a representation of a virtual world presented within a display 800 of the virtual wearable computing device 210 in relation to the physical world. As shown in FIG. 8, (e.g., in display 800) virtual objects may be presented in locations based on locations of real-life and real-world physical objects”).
While Bostick teaches the path; Bostick does not expressly disclose “determining a path”;
Bostick 4125 discloses determining a path (Bostick 4125, [0021], “overlay the viewable surrounding landscape of the location environment, indicating a path and direction associated with the navigation to a chosen or input destination”).
Bostick 4125 discloses an augmented reality (AR) device (Bostick 4125, [0021], “AR display device 120 receives virtual images from computing device 110”).
Bostick 4125 discloses a plurality of elements of AR content (Bostick 4125, [0021], “AR display device 120 displays virtual lines, arrows, shapes, or other virtual objects on the see-through element, effectively overlaying the viewable surrounding landscape and super imposing path or trail direction on the viewable landscape”. Virtual lines, arrows, shapes, or other virtual objects are considered a plurality of elements of AR content).
And Bostick 4125 discloses displaying, visual information corresponding to an area to include the plurality of elements of AR content (Bostick 4125, Fig. 3A).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bostick 4125’s overlay of a virtual path on the real-world environment as viewed through the AR display device in the display device, as taught by Bostick. The motivation for doing so would have been providing ability to displaying a virtual path through an augmented reality display device.
Furthermore, Bostick as modified by Bostick 4125 does not expressly disclose “a gamification reward to the user based on path and the user’s traversal of the area”;
Antonopoulos discloses a gamification reward to a user based on path and traversal of an area (Antonopoulos, [0015], “When the player wins, he may receive a predetermined winning amount, which is determined by the stakes desired or chosen by the player and the difficulty of the game”. In addition, in paragraph [0016], “To win, the player must traverse the playing area 12 in the predetermined, winning path 20 to the end point 18”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Antonopoulos’s game system including playing area having a number of paths each traversing in the playing area, and defining a winning amount according to a winning path in the AR display device, as taught by Bostick as modified by Bostick 4125. The motivation for doing so would have been providing a game system where the skill of a user determines the outcome.
Regarding claim 2, Bostick discloses determining, by one or more computer processors, information respectively associated with a hazard of the one or more hazards, wherein the information respectively associated with the hazard is selected from the group consisting of: a location of the hazard (Bostick, [0063], “The object detection and content modification component 215 may use object detection and/or image analysis techniques to detect the presence of objects within the field of view of the cameras. Further, the object detection and content modification component 215 may use object distance analysis to determine the distance between the cameras and the obstructions (e.g., corresponding to the distance between the users and the obstructions)”. The distance between the cameras and the obstructions are determined based on a location of the one or more hazards).
Regarding claim 8, Bostick discloses a computer program product (Bostick, [0019], “The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention”) comprising:
one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media (Bostick, [0020], “The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device”).
The remaining limitations recite in claim 8 are similar in scope to the method recited in claim 1 and therefore are rejected under the same rationale.
Regarding claim 9, claim 9 recites instructions that are similar in scope to the method recited in claim 2 and therefore are rejected under the same rationale.
Regarding claim 15, Bostick discloses a computer system (Bostick, [0048], “As shown in FIG. 1, computer system/server 12 in cloud computing node 10 is shown in the form of a general-purpose computing device”) comprising:
one or more computer processors, one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors (Bostick, [0047], “Computer system/server 12 may be described in the general context of computer system executable instructions, such as program modules, being executed by a computer system”. In addition, in paragraph [0051], “System memory 28 can include computer system readable media in the form of volatile memory, such as random access memory (RAM) 30 and/or cache memory 32”).
The remaining limitations recite in claim 8 are similar in scope to the method recited in claim 1 and therefore are rejected under the same rationale.
Regarding claim 16, claim 16 recites instructions that are similar in scope to the method recited in claim 2 and therefore are rejected under the same rationale.

Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al. (US 2019/0019032) view of Bostick 4125 in view of Antonopoulos (US 2012/0135793), as applied to claims 1, 8 and 15, in view of Abou Mahmoud et al. (US 2017/0031433).
Regarding claim 3, Bostick discloses determining, by one or more computer processors, a second set of elements that elicit avoidance responses by the user (Bostick, [0090], “FIG. 8, real-life physical objects (such as couches, lamps, tables, etc.) may be represented in a virtual world as fires or other types of virtual obstacles that the user would attempt to avoid”).
Bostick as modified by Bostick 4125 with the same motivation from claim 1 discloses determining, a first set of elements of AR content that elicit attraction responses by the user (Bostick 4125, [0045], “Path section 320 is displayed as a direction line overlaying a section of a real-world wooded area view. Path section 320 is aligned to a selected path, and is one of a plurality of sections to traverse to a destination”. Path sections are considered AR content that elicit attraction responses by the user); Bostick as modified by Bostick 4125 and Antonopoulos does not expressly disclose “based on behavioral information corresponding to the user”;
Abou Mahmoud et al. (hereinafter Abou Mahmoud) discloses based on behavioral information corresponding to a user (Abou Mahmoud, [0051], “retrieves a configured user-specific eye-gaze derived interest model associated with the specific user that is viewing new activity stream content…determines one or more portion(s) of the new activity stream content that include information related to the subject matter area of interest to the user. At block 424, the process 400 augments the one or more portions of the new activity stream content determined to include the information related to the subject matter area of interest to the user”. The interest model defines behavioral information corresponding to a user).
it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Abou Mahmoud’s interest model associated with a specific user to generate Bostick as modified by Bostick 4125’s a set of elements of AR content. The motivation for doing so would have been displaying augmented information to the user based on interest.
Regarding claim 4, Bostick discloses a first group of elements respectively associated with the one or more hazards (Bostick, [0090], “FIG. 8, real-life physical objects (such as couches, lamps, tables, etc.) may be represented in a virtual world as fires or other types of virtual obstacles that the user would attempt to avoid”); a second group of elements positioned along one or more portions of the determined path (Bostick, [0018], “anticipate that a user may suddenly turn their body in one direction (e.g., based on virtual content that would trigger the user's movements, such as the sudden appearance of character or object in a virtual reality game, etc.)”. Characters or objects in a virtual reality game is considered a second group of elements of AR content elements positioned along one or more portions of the determined path).
Bostick as modified by Bostick 4125 with the same motivation from claim 1 discloses AR content (Bostick 4125, [0021], “AR display device 120 displays virtual lines, arrows, shapes, or other virtual objects on the see-through element, effectively overlaying the viewable surrounding landscape and super imposing path or trail direction on the viewable landscape”).
Regarding claims 10-11, claims 10-11 recite instructions that are similar in scope to the method recited in claims 3-4 and therefore are rejected under the same rationale.
Regarding claims 17-18, claims 17-18 recite instructions that are similar in scope to the method recited in claims 3-4 and therefore are rejected under the same rationale.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al. (US 2019/0019032) view of Bostick 4125 in view of Antonopoulos (US 2012/0135793), as applied to claims 1, 8 and 15, in further view of Rogan et al. (US 2020/0232804).
Regarding claim 5, though Bostick as modified by Bostick 4125 teaches displayed visual information corresponding to the area and the included plurality of elements of AR content (Bostick 4125, Fig. 3A); Bostick as modified by Bostick 4125 and Antonopoulos does not expressly disclose “a set of gamification elements”;
Rogan et al. (hereinafter Rogan) discloses a set of gamification elements (Rogan, [0027], “provide the rider with an augmented reality (AR) gamification experience in which the rider is prompted to interact with virtual surroundings via the camera 120 of the client device 110”).
it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Rogan’s gamification experience in the display device, as taught by Bostick. The motivation for doing so would have been improving user experience.
Regarding claim 12, claim 12 recites instructions that are similar in scope to the method recited in claim 5 and therefore are rejected under the same rationale.
Regarding claim 19, claim 19 recites instructions that are similar in scope to the method recited in claim 5 and therefore are rejected under the same rationale.

Allowable Subject Matter
Claims 6-7, 13-14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts do not disclose “analyzing, behavioral information corresponding to the user to determine a set of rewards and penalties to assess to the user as the user traverses the area”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Crawford Jacinta can be reached on 5712701539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612